Citation Nr: 0840140	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-08 526	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension benefits (SMP).


REPRESENTATION

American Red Cross


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The veteran reportedly served on active duty from March 1942 
to October 1942.  

The claims folder that is currently before the Board appears 
to be a temporary folder.  A facsimile dated in August 2008 
reflects that the Board was unable to locate the veteran's 
original claims folder.  

The record reflects that the issue that was pending at the 
time of the veteran's death was entitlement to SMP and that 
the American Red Cross was the veteran's representative.  


FINDINGS OF FACT

1.	The veteran, in this case, reportedly served on active 
duty from March 1942 to October 1942.  

2.	In August 2008, the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office in San Juan, Puerto 
Rico, that the veteran died in November 2007.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


	
ORDER

The appeal is dismissed.



		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


